;i,'- . - -


                   Case 1:17-cv-01399-RGA Document 47 Filed 12/04/18 Page 1 of 2 PageID #: 521



                                      IN THE UNITED STATES DISTRICT COURT
                                         FOR THE DISTRICT OF DELAWARE


              IRONWORKS PATENTS, LLC,

                             Plaintiff,                           Case No. 17-1399-RGA

              V.


              APPLE INC.,
                             Defendants.




                               JOINT MOTION TO DISMISS AND [AAOW'ffl,li,)l ORDER

                       Plaintiff Ironworks Patents, LLC and Defendant Apple Inc. have reached a settlement

              agreement that resolves all matters in this controversy between them and jointly move the Court

              to dismiss the above-captioned action as follows:

                       IT IS HEREBY ORDERED that all claims, counterclaims, and defenses that have been,

              or could have been, asserted in this lawsuit against Apple In~. by Ironworks Patents, LLC are

              dismissed with prejudice.

                       IT IS HEREBY ORDERED that all claims, counterclaims, and defenses that have been

              or could have been asserted in this lawsuit against Ironworks Patents, LLC by Apple Inc. are

              dismissed without prejudice.

                       IT IS HEREBY ORDERED that all attorneys' fees, costs of court, and expenses shall be

              borne by each party incurring the same.

                       IT IS HEREBY ORDERED that the Court, shall retain jurisdiction to enforce the
                                                        '



              settlement agreement.




                                                              1
 Case 1:17-cv-01399-RGA Document 47 Filed 12/04/18 Page 2 of 2 PageID #: 522



Dated: November 30, 2018



FARNANLLP                                             POTTER ANDERSON & CORROON LLP

Isl Michael J. Farnan                                 Isl Bindu A. Palapura
Brian E. Farnan (Bar No. 4089)                        David E. Moore (#3983)
Michael J. Farnan (Bar No. 5165)                      Bindu A. Palapura (#5370)
919 N. Market St., 12th Floor                         Stephanie E. O'Byrne (#4446)
Wilmington, DE 19801                                  Jennifer Penberthy Buckley (#6264)
Telephone: (302) 777-0300                             Hercules Plaza, 6th Floor
bfarnan@farnanlaw.com                                 1313 N. Market Street
mfarnan@farnanlaw.com                                 Wilmington, DE 19801
                                                      Tel: (302) 984-6000
David Berten (admitted Pro Hae)                       dmoore@potteranderson.com
dberten@giplg.com                                     bpalapura@potteranderson.com
Alison Aubry Richards (admitted Pro Hae)              so byrne@potteranderson.com
Arichards@giplg.com                                   jbuckley@potteranderson.com
Hannah Sadler (admitted Pro Hae)
hsadler@giplg.com                                     Xin-Yi Zhou (admitted pro hac vice)
Global IP Law Group, LLC                              O'MELVENY & MYERS LLP
55 W. Monroe St., Ste. 3400                           400 South Hope Street, 18 th Floor
Chicago, Illinois 60603                               Los Angeles, CA 90071
Phone: 312.241.1500                                   Tel: (213) 430-6000
                                                      vzhou@omm.com
Attorneys for Plaintiff, Ironworks Patents, LLC
                                                      Luann L. Simmons (admitted pro hac vice)
                                                      O'MELVENY & MYERS LLP
                                                      Two Embarcadero Center, 28 th Floor
                                                      San Francisco, CA 94111
                                                      Tel: (415) 984-8700
                                                      lsimmons@omm.com

                                                      Attorneys for Defendant, Apple Inc.


IT IS SO ORDERED this ?0 day of f,/o✓~                      2018.




                                                  2
